           Case 3:19-cv-05342-BHS Document 1 Filed 04/25/19 Page 1 of 11



1

2

3

4

5

6

7
                   UNITED STATES DISTRICT COURT
8
                 WESTERN DISTRICT OF WASHINGTON
9

10   RICHARD D. WOEK JR., an                 Case No.
     individual,                               COMPLAINT FOR VIOLATION
11                                             OF FEDERAL LABOR
12                         Plaintiff,          STANDARDS ACT
                                               (JURY TRIAL DEMANDED)
13                    v.
14
   SWIFT TRANSPORTATION CO.
15 OF ARIZONA, LLC; and DOES 1
16 through 10, inclusive,

17                   Defendant.
18

19

20

21

22

23

24

25

26

27

28

                                        FLSA COMPLAINT
               Case 3:19-cv-05342-BHS Document 1 Filed 04/25/19 Page 2 of 11


1          Plaintiff Richard D. Woek Jr. (“Plaintiff”), by and through his undersigned
2    counsel, brings this action on behalf of himself and all other persons similarly
3    situated for damages and relief under the Fair Labor Standards Act (“FLSA”), 29
4    U.S.C. § 216(b). Plaintiff, upon information and belief as to all of the members of
5    the collective class, alleges as follows:
6                                  NATURE OF CLAIMS
7       1. This is a collective action for minimum wage and hour violations arising out
8    of Defendant Swift Transportation Co. of Arizona, LLC’s (“Defendant” or
9    “Swift”) failure to pay its driver employees for all hours worked. Plaintiff brings
10   this action against Defendant as a collective action under 29 U.S.C. § 216(b) for
11   violation of the FLSA, 29 U.S.C. § 201, et seq.
12                                         PARTIES
13        2.       Plaintiff Richard D. Woek Jr. (“Woek”) is a resident of Washington.
14   He was employed by Defendant as a truck driver up until January 2018. Plaintiff’s
15   Consent to Sue is attached to this Complaint as Exhibit 1.
16        3.       Defendant Swift Transportation Co. of Arizona, LLC (“Swift”) is a
17   transportation company, that is authorized to conduct and is actually conducting
18   business in the State of Washington, and that designates its main office Arizona.
19   Swift’s has annual gross revenues in excess of $500,000.
20                                JURISDICTION AND VENUE
21        4.       This Court has jurisdiction over this action under 28 U.S.C. § 1331, as
22   this claim arises under the laws of the United States; specifically, this action arises
23   under the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.
24        5.       Venue is proper pursuant to 28 U.S.C. § 1391, because Defendant
25   transacts significant business in the venue, Defendant directed and controlled
26   Plaintiff and the Class from this venue, and Plaintiff has done work for Defendant
27   in the venue.
28

                                                 2
                                        FLSA COMPLAINT
                Case 3:19-cv-05342-BHS Document 1 Filed 04/25/19 Page 3 of 11


1                                FACTUAL ALLEGATIONS
2         6.        Swift specializes in moving goods in trucks throughout the United
3    States.
4          1.       Plaintiff Woek was employed by Swift as a driver from 2012 to
5    January 2018. Plaintiff drove over-the-road (“OTR”) for Defendant, and would be
6    gone on trips for days at a time.
7         7.        Plaintiff and the collective class were paid by Swift based on the
8    number of miles driven. As a result, Plaintiff and the Class’ compensation was tied
9    to the distance travelled. Plaintiff was not paid for on duty time when not driving.
10   For OTR trips, this resulted in significant uncompensated on-duty time. In many
11   weeks, Plaintiff and other Swift drivers were paid less than the minimum wage for
12   each hour that they worked.
13        8.        Plaintiff and the Class consistently worked in excess of 40 hours per
14   week. This includes not only their time spent driving but the many other hours
15   spent on inspections, waiting for direction from Swift, waiting for completion of
16   pick up or delivery, refueling, and myriad other tasks required by Swift.
17        9.        At all times during the liability period, Defendant failed to pay
18   Plaintiff and Class members for all hours worked. Defendant failed to track
19   Plaintiff and Class members’ hours beyond the hours tracked by the US
20   Department of Transportation. While in route to a delivery, Plaintiff and Class
21   members were required to be continuously on duty and, therefore, worked at least
22   16 hours, if not 24 hours, under 29 CFR § 785.22.
23        10.       Swift has violated federal and state labor laws by failing to pay
24   Plaintiff and other employee drivers the minimum wage for all hours worked.
25                  COLLECTIVE AND CLASS ACTION ALLEGATIONS
26        11.       This Complaint may be brought and maintained as an “opt-in”
27   collective action pursuant to Section 16 of the FLSA, 29 U.S.C. § 216(b), in that
28   the claims of Plaintiff is similar to the claims of the collective class.
                                                 3
                                         FLSA COMPLAINT
                Case 3:19-cv-05342-BHS Document 1 Filed 04/25/19 Page 4 of 11


1         12.       The collective class members are those current and former Swift
2    drivers were employed by Defendant as drivers.
3         13.       There are questions of law and fact arising in this action which are
4    common to plaintiff and all Class Members.
5         a) Whether Plaintiff and the Class are entitled to minimum wages under the
6    FLSA;
7         b) Whether Defendant’s pay policies as to Plaintiff and all others similarly
8    situated violate their rights to receive minimum wages.
9         c) Whether Defendant’s fail to pay Plaintiff and all others similarly situated
10   minimum wage for all on duty, non driving time, under 29 CFR § 785.22.
11        14.       Plaintiff’s claims are typical of the claims of the class in that all the
12   misclassified drivers were treated similarly. Plaintiff will fairly and adequately
13   represent the interest of the members of the class. Plaintiff has retained counsel
14   who are competent and experienced in class action and complex litigation. Plaintiff
15   has no interest which is adverse to, or in conflict with, other members of the class.
16        15.       The common questions of law and fact arising in this action
17   predominate over any questions solely affecting individual Class Members.
18   Without limiting the generality of the foregoing, the factual and legal issues
19   concerning the scope and effects of Defendant’s conduct alleged herein are:
20         a) Central to Plaintiff’s claims;
21         b) Substantially identical with respects to each Class Members’ burden of
22         demonstrating liability; and
23         c) The most important and fundamental issues to be determined at trial.
24        16.       The collective and/or class action mechanism is superior to any
25   alternatives that exist for the fair and efficient adjudication of this cause of action.
26   Proceeding as a class action would permit the large number of injured parties to
27   prosecute their common claims in a single forum simultaneously, efficiently, and
28   without unnecessary duplication of evidence, effort and judicial resources. A class
                                                  4
                                          FLSA COMPLAINT
                Case 3:19-cv-05342-BHS Document 1 Filed 04/25/19 Page 5 of 11


1    action is the only practical way to avoid the potentially inconsistent results that
2    numerous individual trials are likely to generate. Numerous repetitive individual
3    actions would also place an enormous burden on the courts as they are forced to
4    take duplicative evidence and repetitively decide the same issues relating to the
5    conduct of Defendant.
6         17.       There are no unusual difficulties likely to be encountered in the
7    management of the case as a class action. Class Members can be easily identified
8    from the records of Defendant, which it is required by federal law to maintain,
9    enabling Class Members to have their claims fairly adjudicated by the Court.
10        18.       All potential 216(b) Class members are similarly situated because,
11   among other things, they were employees of Defendant and, upon information and
12   belief, all suffered from the same policies of Defendant, including:
13         a. They were paid by the job without regard to the number of hours worked;
14         b. They each suffered improperly made deductions from their paychecks;
15               and
16         c. Defendant failed to pay class members at least the statutory minimum
17               wage for each hour of work as required by the FLSA.
18        19.          Plaintiff brings this collective-action FLSA action on behalf of
19   himself and on behalf of all others similarly situated, defined as follows:
20                  Class: All current and former drivers residing in the United States
21                  who were employed by Defendant at any time beginning three years
22                  prior to the filing of the Complaint through the date notice is mailed to
23                  the Class.
24        20.       Plaintiff reserves the right to amend or otherwise alter the Class
25   definition presented to the Court at the appropriate time, or to propose sub-classes,
26   in response to information learned through discovery, legal arguments advanced by
27   Defendant, or otherwise.
28

                                                  5
                                           FLSA COMPLAINT
             Case 3:19-cv-05342-BHS Document 1 Filed 04/25/19 Page 6 of 11


1        COUNT I: VIOLATION OF THE FAIR LABOR STANDARDS ACT
2          21.    Plaintiff reasserts and re-alleges the allegations set forth above.
3          22.    At all relevant times herein, Plaintiff has been entitled to the rights,
4    protections, and benefits provided under the FLSA, 29 U.S.C. §§ 201, et seq.
5          23.    The FLSA regulates, among other things, the payment of minimum
6    wage by employers whose employees are engaged in interstate commerce, or
7    engaged in the production of goods for commerce, or employed in an enterprise
8    engaged in commerce or in the production of goods for commerce. 29 U.S.C. §
9    206(a); 29 U.S.C. § 207(a)(1).
10         24.    Defendant is subject to the FLSA’s minimum wage requirements
11   because it is in interstate commerce and its employees are engaged in commerce.
12         25.    Pursuant to Section 6 of the FLSA, codified at 29 U.S.C. § 206,
13   employees are entitled to be compensated at a rate of $7.25 per hour, effective July
14   24, 2009.
15         26.    Defendant knew or should have known that its compensation policy
16   and methodology failed to compensate the drivers at the federal minimum wage.
17         27.    Defendant, pursuant to its policy and practice, violated the FLSA by
18   refusing and failing to pay federal minimum wage to Plaintiff and other similarly
19   situated employees.
20         28.    Section 13 of the FLSA, codified at 29 U.S.C. § 213, exempts certain
21   categories of employees from federal minimum wage obligations. None of the
22   FLSA exemptions apply to Plaintiff or other similarly situated drivers.
23         29.    Plaintiff and all similarly situated drivers are victims of a single,
24   similarly applied employer-based compensation policy. In violation of the FLSA,
25   that policy has been applied, and continues to be applied, to all drivers improperly
26   misclassified as independent contractors by Defendant.
27         30.    Plaintiff and all similarly situated employees are entitled to damages
28   equal to the minimum wage minus actual wages received, within three years from
                                                6
                                        FLSA COMPLAINT
             Case 3:19-cv-05342-BHS Document 1 Filed 04/25/19 Page 7 of 11


1    the date each Plaintiff joins this case, plus periods of equitable tolling, because
2    Defendant acted willfully and knew, or showed reckless disregard for, whether
3    their conduct was unlawful.
4          31.    Defendant have acted neither in good faith nor with reasonable
5    grounds to believe that their actions and omissions were not a violation of the
6    FLSA, and as a result, Plaintiff and other similarly situated employees are entitled
7    to recover an award of liquidated damages under 29 U.S.C. § 216(b) in an amount
8    equal to the amount of their unpaid minimum wages. Alternatively, should the
9    Court find Defendant did not act willfully in failing to pay minimum wage,
10   Plaintiff and all similarly situated employees are entitled to an award of
11   prejudgment interest at the applicable legal rate.
12         32.    As a result of the aforesaid willful violations of the FLSA’s minimum
13   wage provisions, minimum wage compensation has been lawfully withheld by
14   Defendant from Plaintiff and all similarly situated employees. Accordingly,
15   Defendant is liable under 29 U.S.C. § 216(b), together with an additional amount
16   as liquidated damages, prejudgment and post-judgment interest, reasonable
17   attorneys’ fees, and costs of this action.
18      WHEREFORE, Plaintiff, on behalf of himself and all similarly situated
19   drivers, prays for relief as follows:
20      (a) Allow other similarly situated Swift drivers to receive notice and
21         opportunity to opt-in to this case pursuant to 29 U.S.C. § 216(b) of the Fair
22         Labor Standards Act;
23      (b) Declare and find that Swift violated FLSA, 29 U.S.C. § 201, et seq. by
24         failing to pay Plaintiff and other similarly situated drivers the federal
25         minimum wage.
26      (c) An award of damages in the amount of unpaid minimum wages.
27      (d) Liquidated damages.
28      (e) Attorneys’ fees and costs as allowed by Section 16(b) of the FLSA.
                                                  7
                                         FLSA COMPLAINT
            Case 3:19-cv-05342-BHS Document 1 Filed 04/25/19 Page 8 of 11


1      (f) Pre-judgment and post-judgment interest as provided by law.
2      (g) Injunctive relief in the form of an order directing Defendant to comply with
3         the FLSA.
4      (h) Such other relief as the Court deems fair and equitable.
5
     DATED: April 25, 2019                  HAFFNER LAW PC
6

7
                                    By:   /s/ Joshua H. Haffner
8                                         Joshua H. Haffner, WSBA #53292
9
                                          445 South Figueroa Street, Suite 2625
                                          Los Angeles, California 90071
10
                                          Telephone: (213) 514-5681
                                          Facsimile: (213) 514-5682
11
                                          Email: jhh@haffnerlawyers.com

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             8
                                      FLSA COMPLAINT
           Case 3:19-cv-05342-BHS Document 1 Filed 04/25/19 Page 9 of 11


1                             DEMAND FOR JURY TRIAL
2         Plaintiff demands a trial by jury on all issues so triable.
3
     DATED: April 25, 2019                    HAFFNER LAW PC
4

5
                                     By:    /s/ Joshua H. Haffner
6                                           Joshua H. Haffner, WSBA #53292
7
                                            445 South Figueroa Street, Suite 2625
                                            Los Angeles, California 90071
8
                                            Telephone: (213) 514-5681
                                            Facsimile: (213) 514-5682
9
                                            Email: jhh@haffnerlawyers.com

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               9
                                       FLSA COMPLAINT
Case 3:19-cv-05342-BHS Document 1 Filed 04/25/19 Page 10 of 11




                 EXHIBIT 1
         Case 3:19-cv-05342-BHS Document 1 Filed 04/25/19 Page 11 of 11



                      CONSENT TO BECOME A PARTY PLAINTIFF

                     Fair Labor Standards Act of 1938, 29 U.S.C. 216(b)

       I hereby consent to be a party plaintiff in the lawsuit Little/Woek v. Swift Transportation
Co. of Arizona, LLC against Swift Transportation Co. of Arizona, LLC, and any other
individuals or entities who may be liable to me for violations of the Fair Labor Stands Act, 29
U.S.C. §§ 201-219 and any other applicable federal and state laws.



       _______________________________________________________
       Name
         Robert D. Woeck Jr


           P.O.Box
       _______________________________________________________
          3923
       Address

        Sequim
       _______________________________________________________
                             Washington
       City                    State                   Zip




       _______________________________________________________
       Signature
